J-A26007-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SANDRA SALMON                                 :   IN THE SUPERIOR COURT OF
                                                  :        PENNSYLVANIA
                                                  :
                v.                                :
                                                  :
                                                  :
    THE PHILADELPHIA                              :
    CONTRIBUTIONSHIP INSURANCE                    :
    COMPANY                                       :   No. 416 EDA 2020
                                                  :
                       Appellant                  :

               Appeal from the Judgment Entered January 7, 2020
      In the Court of Common Pleas of Philadelphia County Civil Division at
                             No(s): No. 171002515


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                         FILED: FEBRUARY 19, 2021

        Appellant,   The    Philadelphia       Contributionship   Insurance   Company

(“PCIC”), appeals from the judgment of $293,246.17, entered in favor of

Appellee, Sandra Salmon, following a non-jury trial. We affirm in part and

reverse in part.

        The trial court summarized the background of this case as follows:
        History

        This matter arises from damage to an insured property located in
        New Jersey, caused by a broken waste line. On June 15, 2017,
        [Ms.] Salmon … commenced suit seeking to enforce the contract
        of insurance and for bad faith.[1]


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1Our review of the docket shows that Ms. Salmon commenced suit on October
19, 2017.
J-A26007-20


       On May 2, 2018, the Honorable Abbe F. Fletman granted judgment
       on the pleadings in favor of [PCIC], and dismissed [Ms.] Salmon’s
       bad faith claim, without prejudice.

       On September 26, 2019, the case proceeded to trial before this
       court, sitting without a jury. [Ms.] Salmon presented testimony
       from … herself, her son, who served as general contractor for the
       repairs, and her private adjuster, along with various exhibits.
       [PCIC] presented several documents and photographs, and then
       rested without presenting any witnesses. At the close of the case,
       the court granted [Ms.] Salmon’s motion to amend the complaint
       to add claims for bad faith and punitive damages, based upon the
       evidence adduced.

       The court found for [Ms.] Salmon and awarded $6,701.38 to [Ms.]
       Salmon for mold damage; stipulated damages for contents of
       $8,044.79; loss of income for the rental portion of the property in
       the amount of $39,680; additional living expenses of $11,200;
       $98,100 for repairs; $54,520 in attorney’s fees; and $75,000 in
       punitive damages.

       [PCIC] filed a timely motion for post-trial relief, to which [Ms.]
       Salmon responded and [PCIC] replied. By order dated November
       25, 2019, the motion was denied. A final judgment for [Ms.]
       Salmon was entered on January 7, 2020. This timely appeal
       followed.[2]

       Facts

       [Ms.] Salmon first became aware of the leaking sewer (stack) pipe
       on March 15, 2017. Over the course of hours, waste water started
       coming down, the ceiling started caving in[,] and feces were being
       released. There was also a very bad smell that could be detected
       even outside the property. [Ms.] Salmon contacted a plumber
       who advised her to call her insurer, because the matter was a big
       job and he couldn’t even begin to do an estimate because of the
       hazardous conditions caused by the leak. [Ms.] Salmon called her
       insurance agency the next day and spoke to a representative of
       [PCIC] a few days later.

       [Ms.] Salmon asked [PCIC] to send an adjuster to review the
       situation, but her request was denied. Because of the hazardous
____________________________________________


2 The trial court did not order PCIC to file a Pa.R.A.P. 1925(b) concise
statement of errors complained of on appeal.

                                           -2-
J-A26007-20


     condition, [Ms.] Salmon, her family members[,] and her tenant
     vacated the property on or about [March] 16, 2017. The situation
     in the house got worse over time as the leaked material remained
     in the walls and ceiling[,] and some leakage continued. The flow
     bled over into other areas of the kitchen, the boiler room, the
     bedroom[,] and the ground floor hallway. The walls on the upper
     floors were also opened to access the broken pipe.

     Several weeks later[,] a person with Resto Corporation,
     representing [PCIC], came and inspected the entire house and
     roof. On March 27, 2017, [PCIC] issued a check for $5,519.68.

     The water that came out of the broken pipe was biohazardous,
     meaning that the property could not be lived in. Items like drywall
     and wood fixtures/furniture could not be cleaned, but had to be
     removed and discarded.

     On the recommendation of the plumber, [Ms.] Salmon contacted
     New Jersey Water and Mold to mitigate the hazardous condition.
     That work was done on or about April 6, 2017. In the process of
     mitigating the hazard, sections of drywall and bathroom tile were
     removed, as were contaminated fixtures [that] could not be
     cleaned.     The first floor was almost entirely gutted in the
     remediation process. The second floor bathroom wall was opened
     in the initial plumbing repair and remediation. Likewise, the third
     floor apartment bathroom and kitchen walls were opened for
     repair and hazardous waste remediation.

     [Ms.] Salmon then hired Property Loss Advisers, a private
     adjuster, to assist her.

     After receiving a quote of approximately $200,000 to repair the
     property, [Ms.] Salmon contacted her son, Shawn Brown, who
     worked as [a] contractor, to coordinate the repairs. Work started
     in early June 2017. [Ms.] Salmon was not able to again rent the
     top floor until July 2018.

     [Ms.] Salmon’s policy with [PCIC] included coverage for: loss of
     use, to reimburse her for expenses incurred due to her being
     unable to occupy her home; lost rental [income]; damage to the
     property, and access and labor to repair the pipe, excluding the
     actual pipe itself; contents damage, which was stipulated as
     $8,044.79; the actual cost to repair and replace the damage, less
     any deductible; and any hidden damages that cannot be seen until
     walls are removed.


                                    -3-
J-A26007-20


       The invoice for the repairs to the property, dated March 1, 2018,
       was submitted to [PCIC]. The invoice was never contested by
       [PCIC] prior to commencement of litigation.[3] The contents loss
       and the hazardous waste mitigation costs are uncontested and
       were not paid prior to trial. The sole payment made by [PCIC]
       was the initial check for $5,519.68.

Trial Court Opinion (“TCO”), 5/22/20, at 1-4 (internal citations omitted).

       Presently, PCIC raises the following issues for our review:
       [1]. Whether the trial court erred by admitting the purported
       expert testimony of [Ms. Salmon’s] son, when it is undisputed that
       no expert report, as required by Rule 4003.5, was ever provided[.]

       [2]. Whether the trial court erred by allowing Bishal Patel, the
       owner of the public adjustment firm retained by [Ms. Salmon], to
       testify as an expert, when he was merely serving as the conduit
       for the hearsay opinions contained in a report signed by a different
       adjuster, and [Ms. Salmon] made no showing that the author of
       the report was unavailable to testify as to his opinions, as required
       by Pa.R.E. 804(a)(5)[.]

       [3]. Whether the trial court erred by allowing [Ms. Salmon] to
       amend her pleadings to include a common law insurance bad faith
       claim, under New Jersey law, when such motion was not made
       until after PCIC rested its case, immediately prior to the oral
       verdict [that] was rendered by the trial court[.]

       [4]. Whether the trial court erred by denying PCIC’s Motion for
       Judgment Notwithstanding … the Verdict on the common law bad
       faith claim, when the legal standard for insurance bad faith, as
       defined by New Jersey law, was not, and could not be, met[.]

       [5]. Whether the trial court erred by awarding counsel fees to [Ms.
       Salmon] on a first-party insurance bad faith claim based upon New
       Jersey law, when the text of the applicable rule and controlling
       New Jersey case law explicitly prohibits counsel fees in the context
       of first-party claims.

____________________________________________


3We note our confusion with this statement, given that the docket shows that
Ms. Salmon commenced suit on October 19, 2017, which would have been
before the invoice was submitted to PCIC on March 1, 2018.



                                           -4-
J-A26007-20


        [6]. Whether the trial court erred by awarding punitive damages
        in this insurance case, when the applicable New Jersey law
        generally does not provide for punitive damages on a first[-]party
        insurance claim[.]

PCIC’s Brief at 7-8.4

                                         Issue 1

        In PCIC’s first issue, PCIC argues that the trial court erred in admitting

the expert testimony of Shawn Brown, Ms. Salmon’s son and general

contractor.    PCIC claims that Mr. Brown never prepared an expert report

pursuant to Pa.R.C.P. 4003.5. Id. at 55. Nevertheless, PCIC says that the

trial court allowed him to testify as an expert in the areas of: 1) construction;

and 2) the costs of repairs to the property. Id. Specifically, PCIC explains

that Mr. Brown “offered testimony on direct examination that: 1) the $98,100

in his company’s ‘invoice’ was all spent on necessary repairs to his mother’s

property; and 2) that those repairs were causally related to the loss at

issue….” Id. at 57-58. PCIC claims that such evidence “is the lynchpin of

[Ms. Salmon’s] coverage claim” as [“t]he insurance policy provides coverage

for ‘the necessary amount actually spent to repair or replace the damaged

building.’” Id. at 58 (citation omitted). According to PCIC, “this evidence was

improperly admitted and affected the outcome of the trial, thereby

necessitating a new trial.” Id. at 55-56.

        “Decisions regarding admission           of expert testimony, like   other

evidentiary decisions, are within the sound discretion of the trial court.”

____________________________________________


4   We have re-ordered PCIC’s issues for ease of disposition.

                                           -5-
J-A26007-20



Weiner v. Fisher, 871 A.2d 1283, 1285 (Pa. Super. 2005) (citation omitted).

“We may reverse only if we find an abuse of discretion or error of law.” Id.

        Rule 4003.5 provides, in relevant part, that:
        (a) Discovery of facts known and opinions held by an expert,
        otherwise discoverable under the provisions of Rule 4003.1[5] and
        acquired or developed in anticipation of litigation or for
        trial, may be obtained as follows:

        (1) A party may through interrogatories require

           (A) any other party to identify each person whom the
           other party expects to call as an expert witness at
           trial and to state the subject matter on which the
           expert is expected to testify and

           (B) subject to the provisions of subdivision (a)(4),[6] the
           other party to have each expert so identified state the
           substance of the facts and opinions to which the
           expert is expected to testify and a summary of the
           grounds for each opinion. The party answering the
           interrogatories may file as his or her answer a report of the
           expert or have the interrogatories answered by the expert.
           The answer or separate report shall be signed by the expert.

        (2) Upon cause shown, the court may order further discovery by
        other means, subject to such restrictions as to scope and such
        provisions concerning fees and expenses as the court may deem
        appropriate.

           (A) such restrictions as to scope and such provisions
           concerning fees and expenses as the court may deem
           appropriate, and

           (B) the provisions of subdivision (a)(4) of this rule.

                                           ***
____________________________________________


5   Pa.R.C.P. 4003.1 addresses the scope of discovery generally.

6 Subdivision (a)(4) generally prohibits the discovery of communications
between another party’s attorney and any expert who is to be identified
pursuant to subdivision (a)(1)(A).

                                           -6-
J-A26007-20


      (b) An expert witness whose identity is not disclosed in compliance
      with subdivision (a)(1) of this rule shall not be permitted to testify
      on behalf of the defaulting party at the trial of the action.
      However, if the failure to disclose the identity of the witness is the
      result of extenuating circumstances beyond the control of the
      defaulting party, the court may grant a continuance or other
      appropriate relief.

      (c) To the extent that the facts known or opinions held by
      an expert have been developed in discovery proceedings
      under subdivision (a)(1) or (2) of this rule, the direct
      testimony of the expert at the trial may not be inconsistent with
      or go beyond the fair scope of his or her testimony in the discovery
      proceedings as set forth in the deposition, answer to an
      interrogatory, separate report, or supplement thereto. However,
      the expert shall not be prevented from testifying as to facts
      or opinions on matters on which the expert has not been
      interrogated in the discovery proceedings.

Pa.R.C.P. 4003.5 (a)(1), (a)(2), (b), (c) (emphasis added).

      Specifically, with respect to Rule 4003.5, PCIC argues that:
      Testifying experts must, in a signed report, “state the substance
      of the facts and opinions to which the expert is expected to testify
      and a summary of the grounds for each opinion.” Pa.R.C.P.
      4003.5(a)(1)(B). Here, it was undisputed that Mr. Brown never
      prepared such a report. Further, there was never any suggestion
      by [Ms. Salmon] that the failure to produce an expert report from
      her son was “the result of extenuating circumstances beyond the
      control of the defaulting party” so as to enable the court “to grant
      a continuance or other appropriate relief.” Pa.R.C.P. 4003.5(b).

PCIC’s Brief at 56 (internal citation omitted).

      Troublingly, this argument ignores important aspects of Rule 4003.5,

and leaves us unpersuaded that, to the extent it even applies here, Ms.

Salmon violated it. First, PCIC does not address whether Mr. Brown acquired

or developed the facts known and opinions held by him in anticipation of

litigation or for trial.   Based on the record, it seems likely that he did not

develop them in anticipation of litigation or for trial, given that he “testified to

                                       -7-
J-A26007-20



the work he oversaw in his capacity as an unpaid general contractor for the

repair to his mother’s property.” TCO at 6 (citation omitted); see also id. at

3 (“After receiving a quote of approximately $200,000 to repair the property,

[Ms.] Salmon contacted her son, Shawn Brown, who worked as a contractor,

to coordinate the repairs.”) (citation omitted). However, PCIC does not deal

with that issue at all, and we decline to do so for it. Coulter v. Ramsden,

94 A.3d 1080, 1088-89 (Pa. Super. 2014) (“The Rules of Appellate Procedure

state unequivocally that each question an appellant raises is to be supported

by discussion and analysis of pertinent authority. … This Court will not act as

counsel and will not develop arguments on behalf of an appellant.”) (internal

quotation marks and citations omitted).

      Second, PCIC has not demonstrated that it required Ms. Salmon,

through interrogatories, to disclose the identity of expert witnesses she

expected to call at trial, the subject matter on which those experts would

testify, and the substance of their facts and opinions.      Here, PCIC only

mentions in its brief one interrogatory it propounded and Ms. Salmon’s

response to it, namely:
      Have you retained any expert for this litigation? For each expert,
      identified in your answers to the preceding Interrogatories, has
      such expert expressed an opinion as to any uses to which the
      plaintiffs’ real and/or personal property, as damaged, could be
      adapted?

      If so, kindly state:

      (a) Each use to which, in the opinion of such expert, the property
      could be adapted; and



                                     -8-
J-A26007-20


      (b) The most effective use of the property, in the opinion of the
      expert.

      Objection. The Interrogatory is made vague and ambiguous by
      use of the term “adapted” which is not clearly defined and is
      subject to multiple interpretations such that the Plaintiff is unable
      to respond.

PCIC’s Brief at 15 (citation and emphasis omitted).

      PCIC claims that, by way of this response, Ms. Salmon declined to

identify any experts, and subsequently did not produce any expert reports in

accordance with Rule 4003.5. See id. However, PCIC’s interrogatory did not

clearly ask Ms. Salmon to identify each person she expected to call as an

expert witness at trial, nor did it clearly request for each expert she identified

to state the substance of the facts and opinions to which the expert would

testify and a summary of the grounds for each opinion. Instead, PCIC vaguely

requested that Ms. Salmon state “[e]ach use to which, in the opinion of such

expert, the property could be adapted[,]” and “[t]he most effective use of the

property, in the opinion of the expert.”      See id.    Accordingly, given the

interrogatory propounded by PCIC, we are not convinced that Mr. Brown

needed to prepare an expert report pursuant to Rule 4003.5. See Corrado

v. Thomas Jefferson Univ. Hosp., 790 A.2d 1022, 1029 (Pa. Super. 2001)

(“The purpose of requiring a party to disclose, at his adversary’s request,

‘the substance of the facts and opinions to which the expert is expected to

testify’ is to avoid unfair surprise by enabling the adversary to prepare a

response to the expert testimony.”) (citation omitted; emphasis added); see

also Pa.R.C.P. 4003.5(c) (“[T]he expert shall not be prevented from testifying


                                      -9-
J-A26007-20



as to facts or opinions on matters on which the expert has not been

interrogated in the discovery proceedings.”); Explanatory note to Pa.R.C.P.

4003.5(c) (“[I]f the inquirer limits his inquiry to one or more specific issues

only, the expert is free to testify at trial as to any other relevant issues not

included in the discovery. Therefore, what happens at trial may depend upon

the manner in which the expert is interrogated. The inquirer may be well

advised to conduct his discovery broadly, by paraphrasing the language of

4003.5(a), which will require the expert to state all his opinions and grounds,

thus preventing surprise testimony at trial concerning grounds never raised

during the discovery.”).7

       Moreover, with respect to Mr. Brown’s testimony, the trial court

explained:
       [Mr.] Brown, [Ms.] Salmon’s son, testified to the work he oversaw
       in his capacity as an unpaid general contractor for the repair to
       his mother’s property.

       Mr. Brown was identified in discovery. He was also listed as a
       witness, with the name of his company, in [Ms.] Salmon’s March
       22, 2019[] Pretrial Settlement Memorandum, six months before
       trial, and his estimate was identified as an exhibit. Indeed, [PCIC]
       discussed Mr. Brown and his company in its own April 17, 2019[]
____________________________________________


7 As PCIC’s argument relies on Rule 4003.5, which specifically pertains to
interrogatories, we do not consider any document production requests made
by PCIC in our analysis of its first issue. PCIC develops no argument about
the relationship between Rule 4003.5 and document production requests, and
we decline to craft that argument for it. Similarly, PCIC does not proffer a
meaningful analysis regarding the effect, if any, Rule 4003.5 has on a court’s
case management order directing that a plaintiff serve its expert reports, if
applicable, by a certain date. Again, we will not develop arguments on behalf
of PCIC. See Coulter, supra.



                                          - 10 -
J-A26007-20


       Pretrial Conference Memorandum.1 However, Mr. Brown was not
       identified as an expert, per se, and he prepared no report other
       than a statement of the costs incurred in making the repairs.
          1 In [Ms.] Salmon’s April 29[,] 2019[] response to one of
          [PCIC’s] motion in limine, she stated:

              Shawn Brown/Bentley’s ICM[8] was hired to coordinate
              and perform the repairs to [Ms. Salmon’s] property as
              a result of the March 15, 2017 loss.             Shawn
              Brown/Bentley’s ICM conducted this included [sic] a
              full inspection of the property damage, personal
              observations of the extent of the damage,
              measurements taken during the inspection and
              repairs, coordination of all the repairs, and personally
              observing and/or performing all said necessary
              repairs. Shawn Brown/Bentley’s ICM is thus qualified
              to testify to the cause, scope, and price of all the
              necessary repairs. This information meets the low
              relevance threshold for determining the issues in this
              case.

          [Ms. Salmon’s] Memorandum in Opposition to [PCIC’s]
          Motion in L[i]mine[, 4/29/19, at] 3 [(unnumbered)].

       Although accepted as an expert, Mr. Brown’s testimony proved
       factual in nature. Indeed, beyond a question by defense counsel
       in voir dire of Mr. Brown, the word opinion was not uttered during
       the entire course of his testimony, nor was he asked about
       whether any aspect of his testimony was to a reasonable degree
       of professional certainty. He testified to what was repaired by the
       various contractors and what they charged for those repairs. Even
       the testimony by Mr. Brown as to “necessary” [sic] was factual in
       nature.     If some opinion aspect of the testimony could be
       construed, that testimony was admissible as lay opinion under
       Pa.R.E. 701.[9]

____________________________________________


8 Based on our review of the record, it appears that “ICM” stands for
“Investing, Consulting, and Management.”

9 Rule 701 provides that, “[i]f a witness is not testifying as an expert,
testimony in the form of an opinion is limited to one that is: (a) rationally



                                          - 11 -
J-A26007-20


       Because the defense had no objection to him testifying as a fact
       witness, [PCIC] suffered no prejudice from Mr. Brown’s factual
       testimony.

TCO at 6-7 (internal citations omitted); see also Ms. Salmon’s Brief at 30

(“[T]he determination of whether Shawn Brown was an expert had no bearing

on the verdict. Whether Brown was admitted as an expert or not, he would

have elicited the same testimony as a fact witness.”).

       Problematically, PCIC does not adequately respond to the trial court’s

reasoning in its brief. Specifically, despite insisting that Ms. Salmon had to

present expert testimony, PCIC does not explain why Mr. Brown needed to

testify as an expert — instead of as a fact witness — as to the cause and costs

of any necessary repairs. PCIC does not discuss, let alone mention, Rules 701

and 702, and it does not delve into why Mr. Brown’s testimony on repairs

included opinion testimony and/or required specialized knowledge beyond that

possessed by the average layperson.            Again, we decline to develop these

arguments on behalf of PCIC.            See Coulter, supra.     As PCIC has not

demonstrated that Ms. Salmon violated Rule 4003.5, and that Mr. Brown could

not have testified to the costs, cause, and necessity of repairs as a fact

witness, his failure to prepare an expert report is of no moment. Accordingly,

PCIC’s first issue warrants no relief.

                                     Second Issue

____________________________________________


based on the witness’s perception; (b) helpful to clearly understanding the
witness’s testimony or determining a fact in issue; and (c) not based on
scientific, technical, or other specialized knowledge within the scope of
[Pa.R.E.] 702 [(testimony by expert witnesses)].” Pa.R.E. 701.

                                          - 12 -
J-A26007-20



      In PCIC’s second issue, it alleges that the trial court “erred in allowing

Bishal Patel to offer hearsay expert testimony drawn from the report of Vincent

LoBracco.”    PCIC’s Brief at 61 (unnecessary capitalization and emphasis

omitted).    It argues that “Mr. Patel was offered as an expert to testify,

essentially, about: 1) the opinions of another adjuster, Vincent LoBracco,

whom was allegedly now in Florida and ‘unavailable’ to testify; and 2) the

correct interpretation and application of the insurance policy coverage.” Id.

at 62. PCIC insists that Rule 4003.5(a)(1)(B) requires that an expert sign his

report, and says that “[i]t cannot be disputed that a purported ‘expert’ witness

may not simply be used as a conduit for hearsay from a non-testifying expert.

When an ‘expert’ witness did not sign the expert report and testifies simply to

parrot the language of a report allegedly prepared by another, this must be

excluded.” Id. at 61. Moreover, PCIC maintains that “Mr. Patel’s legal opinion

on how the insurance policy terms apply could not be used by the [c]ourt to

interpret a contract. Pennsylvania Rule of Evidence 702(b) permits expert

testimony when it is helpful to determine a fact in issue; it does not authorize

an expert to engage in contract interpretation.”       Id. at 64-65 (footnote

omitted; emphasis in original); see also Pa.R.E. 702(b) (“A witness who is

qualified as an expert by knowledge, skill, experience, training, or education

may testify in the form of an opinion or otherwise if: … (b) the expert’s

scientific, technical, or other specialized knowledge will help the trier of fact

to understand the evidence or to determine a fact in issue….”).

      In permitting Mr. Patel to testify as an expert, the trial court explained:

                                     - 13 -
J-A26007-20


      In this case, the issue was whether permitting Mr. Patel to testify
      pursuant to a report he prepared with a subordinate, who signed
      the report, violated [Rule 4003.5]. The [c]ourt concluded that
      there was no unfair surprise to [PCIC].

      Here, the record establishes that Mr. Patel wrote the report with
      another adjuster, who was unavailable at the time of trial. The
      report was provided in discovery and no additional discovery
      requests were propounded regarding the report. Mr. Patel was
      disclosed as a witness in [Ms.] Salmon’s March 22, 2019[] Pretrial
      Settlement Memorandum, six months before trial. His company’s
      report and records were likewise listed as exhibits.

      There is no claim that Mr. Patel testified to facts or opinions
      beyond the report. To the contrary, Mr. Patel’s testimony was
      limited to the aspects of the report as to which he was able to
      testify, which resulted in exclusion of evidence on calculations to
      which Mr. Patel was not privy.

      Under these circumstances, there was no surprise or unfairness to
      the defense in permitting Mr. Patel to testify to the aspects of the
      report that he co[-]authored, and [PCIC’s] objection to his
      testimony was properly overruled.

TCO at 5-6 (citations omitted).

      PCIC does not convince us that we should disturb the trial court’s ruling.

Initially, as discussed in Issue 1, supra, PCIC has not sufficiently demonstrated

that it propounded interrogatories pursuant to Rule 4003.5, asking Ms.

Salmon to identify her experts and have them state the grounds for their

opinions. Therefore, PCIC has not persuaded us that Mr. Patel had to sign the

expert report, let alone produce one, pursuant to Rule 4003.5(a)(1)(B).

Further, PCIC does not address the trial court’s observation that Mr. Patel’s

testimony was limited to the aspects of the report to which he was able to

testify, and that evidence on calculations to which Mr. Patel was not privy was

excluded. Accordingly, based on the arguments before us, we reject PCIC’s


                                     - 14 -
J-A26007-20



claim that Mr. Patel simply parroted the language of a report prepared by

someone else.

      We also deem waived PCIC’s claim that Mr. Patel’s opinion on how the

insurance policy terms apply violated Rule 702(b). To begin with, PCIC does

not indicate how it preserved this issue below in contravention of our Rules of

Appellate Procedure. See Pa.R.A.P. 2117(c) (requiring, where an issue is not

reviewable on appeal unless raised or preserved below, a statement of place

of raising or preservation of issues); Pa.R.A.P. 2119(e) (“Where under the

applicable law an issue is not reviewable on appeal unless raised or preserved

below, the argument must set forth, in immediate connection therewith or in

a footnote thereto, either a specific cross-reference to the page or pages of

the statement of the case which set forth the information relating thereto as

required by Pa.R.A.P. 2117(c), or substantially the same information.”). “Our

appellate courts have long held that an [appellant] who does not follow [Rule]

2117(c) and [Rule] 2119(e) waives the related issues due to the defects in his

brief.” Young v. S.B. Conrad, Inc., 216 A.3d 267, 274 (Pa. Super. 2019).

“[I]t is not the responsibility of this Court to scour the record to prove that an

appellant has raised an issue before the trial court, thereby preserving it for

appellate review.” Commonwealth v. Baker, 963 A.2d 495, 502 n.6 (Pa.

Super. 2008) (citations omitted). Moreover, our own review of the record

shows that PCIC did not object to Mr. Patel’s testimony on the basis of Rule

702(b) at trial, nor did it include that particular issue in its post-trial motion.

See Pa.R.C.P. 227.1(b) (stating that post-trial relief may not be granted

                                      - 15 -
J-A26007-20



unless the grounds therefor were raised at trial and are specified in the post-

trial motion); Jones v. Ott, 191 A.3d 782, 787 (Pa. 2018) (“In order to

preserve an issue for appellate review, a litigant must place a timely, specific

objection on the record.”); N.T. Trial, 9/26/19, at 92-93; PCIC’s Motion for

Post-Trial Relief, 10/7/19. Thus, this claim is doubly waived.

      Although not included in PCIC’s statement of the questions involved,

PCIC next contends that, “after admitting Mr. Patel’s testimony, the trial court

incorrectly precluded PCIC from cross-examining Mr. Patel about a lower

estimate, which was prepared by Mr. Patel’s company and attached to the

complaint.”   PCIC’s Brief at 66 (unnecessary capitalization and emphasis

omitted). PCIC avers that this exclusion “prejudiced PCIC’s ability to impeach

Mr. Patel with this obvious and indisputable inconsistency.” Id. Because PCIC

failed to include this issue in its statement of questions involved, it is waived.

See Pa.R.A.P. 2116(a) (“No question will be considered unless it is stated in

the statement of questions involved or is fairly suggested thereby.”); Wirth

v. Com., 95 A.3d 822, 858 (Pa. 2014) (“[Rule 2116(a)] is to be considered in

the highest degree mandatory, admitting of no exception; ordinarily no point

will be considered which is not set forth in the statement of questions involved

or suggested thereby.”) (citation omitted).

      Nevertheless, even if not waived, we would conclude that this issue lacks

merit. PCIC argues:
      Under Pennsylvania law, “[s]tatements of fact by one party in
      pleadings, stipulations, testimony, and the like, made for that
      party’s benefit, are termed judicial admissions and are binding on


                                     - 16 -
J-A26007-20


     the party.” Cogley v. Duncan, 32 A.3d 1288, 1292 (Pa. Super.
     … 2011). Writings that form the basis of a claim must be attached
     to a pleading. See Pa.R.C.P. 1019(i).

     Under Pennsylvania Rule of [E]vidence 611(b), cross-examination
     of a non-party witness properly encompasses matters affecting
     credibility. In this case, [Ms. Salmon] attached a June 23, 2017
     estimate by Richard Davis, of Property Loss Advisors, as Exhibit
     “B” to her Complaint. That estimate totaled $47,268.21 for
     damages to the dwelling, almost $50,000 less than the amount
     claimed by Messrs. Patel and Brown at trial. After arguing that
     Mr. Patel can testify as the owner of the company and “co[-
     ]author” of a report written [by] Mr. LoBracco, [Ms. Salmon]
     changed positions and argued that Mr. Patel’s testimony as [to]
     the estimate of a different employee was irrelevant:

        [Ms. Salmon’s counsel]: Yes, Your Honor, and the reviewing
        of the document is relevant regarding testimony. He just
        testified he did not author it, was not involved in the
        authoring of it.

        THE COURT: I agree. It still doesn’t get us anywhere. If he
        reviews it and he’s able to tell you with certainty that he
        [has] seen it before, it still doesn’t get us to the point where
        he can testify about the v[e]racity of the calculations there
        if he didn’t participate in them. So that’s sustained. Next
        question.

     See N.T. at … 11[0].

     [Ms. Salmon], by attaching an estimate from Property Loss
     Advisors to her pleading, judicially admitted that she was claiming
     $47,268.21, based upon an estimate from Property Loss Advisors.
     Mr. Patel owns Property Loss Advisors. The trial court precluded
     PCIC from questioning Mr. Patel about this estimate on relevance
     grounds, although relevance is defined as evidence having “any
     tendency to make a fact more or less probable than it would be
     without the evidence” and that fact is “of consequence” in
     determining the action. Pa.R.E. 401.

     There are a number of relevant, if not compelling, reasons for Mr.
     Patel to be cross-examined on the roughly $50,000 disparity
     between one of his employee’s property damage estimates and
     the eventual amount claimed due at trial. This is doubly true in a
     circumstance where [Ms. Salmon] sought to admit a hearsay
     expert report through Mr. Patel based on his status as owner and

                                    - 17 -
J-A26007-20


      alleged “co[-]author” of the report, but then objected to Mr. Patel
      being questioned on the less favorable report of another of his
      employees.

PCIC’s Brief at 66-68 (citation omitted; emphasis in original; some brackets

added).

      We would reject this argument for two reasons.       First, PCIC has not

convinced us that Ms. Salmon made a judicial admission that she was claiming

$47,268.21 in damages because she attached an estimate for that amount to

her complaint.    According to the Cogley case cited by PCIC, “[f]or an

averment to qualify as a judicial admission, it must be a clear and

unequivocal admission of fact. … An admission is not conclusively binding

when the statement is indeterminate, inconsistent, or ambiguous.” Cogley,

32 A.3d at 1292 (citation omitted; emphasis added). Here, Ms. Salmon stated

in her complaint that the broken plumbing line resulted “in damage to the

insured premises and the contents thereof together with a loss of use of the

premises in an amount in excess of $50,000[,”] and she stated that a

“copy of the preliminary estimates of losses are attached….” Complaint,

10/19/17, at ¶ 4 (emphasis added). This allegation is far from a clear and

unequivocal admission that Ms. Salmon’s damages amounted to $47,268.21.

      Second, we disagree with PCIC that the trial court abused its discretion

in precluding it from questioning Mr. Patel about the $47,268.21 estimate.

Mr. Patel did not testify on direct examination about the costs associated with

any damages, he did not participate in the repairs at all, and he did not review

any documentation regarding the repairs. See N.T. at 106-07. Instead, he


                                     - 18 -
J-A26007-20



only testified on direct about the coverages afforded by the insurance policy,

and stated that he did not participate in the estimate writing. See id. at 91,

93-101, 109. Thus, it would be inappropriate to question Mr. Patel about the

veracity of the calculations that went into the $47,268.21 estimate.

Accordingly, even if properly raised, this issue would warrant no relief.

                                         Issue 3

       In PCIC’s third issue, it claims that the “trial court erred by allowing [Ms.

Salmon] to amend her pleadings to include a common law insurance bad faith

claim, under New Jersey law, when such motion was not made until after PCIC

rested its case, immediately prior to the oral verdict [that] was rendered by

the trial court[.]”    PCIC’s Brief at 7.      According to PCIC, the trial court’s

decision to permit this late amendment resulted in manifest prejudice to it.

See id. at 39.10

       At the outset of our evaluation of this claim, we recognize that,
       [w]hen reviewing a trial court’s ruling on a party’s petition to
       amend we must bear in mind that the trial court is granted broad
       discretion in evaluating amendment petitions.            The sound
       discretion of the trial court will not be disturbed on appeal absent
       a showing of an abuse of that discretion.

Horowitz v. Universal Underwriters Ins., 580 A.2d 395, 398 (Pa. Super.

1990) (citations omitted). “[A]n abuse of discretion exists when the trial court

has rendered a judgment that is manifestly unreasonable, arbitrary, or
____________________________________________


10PCIC also argues, in a separate issue, that Ms. Salmon “cannot establish a
bad faith claim under New Jersey law, and the amendment was consequently
against a positive rule of law (thereby rendering it futile).” PCIC’s Brief at 35
n.4. We do not address this argument in our analysis of PCIC’s third issue.

                                          - 19 -
J-A26007-20



capricious, has failed to apply the law, or was motivated by partiality,

prejudice, bias, or ill will.” Rettger v. UPMC Shadyside, 991 A.2d 915, 924

(Pa. Super. 2010) (citations omitted).

        Pennsylvania Rule of Civil Procedure 1033 addresses amendments to

pleadings. In relevant part, it sets forth that:
        A party, either by filed consent of the adverse party or by leave of
        court, may at any time change the form of action, add a person
        as a party, correct the name of a party, or otherwise amend the
        pleading.    The amended pleading may aver transactions or
        occurrences which have happened before or after the filing of the
        original pleading, even though they give rise to a new cause of
        action or defense. An amendment may be made to conform the
        pleading to the evidence offered or admitted.

Pa.R.C.P. 1033(a).

        With respect to Rule 1033, this Court has explained:
        [Rule 1033] has repeatedly been interpreted as requiring the
        liberal evaluation of amendment requests, in an effort to secure a
        determination of cases based upon their merits, rather than based
        upon a mere technicality. Thus, Rule 1033 has been interpreted
        to permit amendments to pleadings at any time, including before,
        during and after trial.

        Despite this liberal amendment policy, Pennsylvania appellate
        courts have repeatedly ruled that an amendment will not be
        permitted where it is against a positive rule of law, or where the
        amendment will surprise or prejudice the opposing party.

Horowitz, 580 A.2d at 398 (internal citations omitted).

        Specifically, regarding prejudice to the opposing party, we have said

that,
        prejudice that would prevent the grant of an amendment must be
        … something more than a detriment to the other party since any
        amendment almost certainly will be designed to strengthen the
        legal position of the amending party and correspondingly to
        weaken the position of the adverse party. Thus, an allegation of

                                       - 20 -
J-A26007-20


      prejudice will be sufficient to deprive another party of the right to
      amend only if the detriment suffered would go beyond that which
      would normally flow from the allowance of an amendment. Such
      prejudice is most often a function of the lateness with which the
      proposed amendment is offered:
         All amendments have this in common: they are offered later
         in time than the pleading which they seek to amend. If the
         amendment contains allegations which would have allowed
         inclusion in the original pleading (the usual case), then the
         question of prejudice is presented by the time at which it is
         offered rather than the substance of what is offered. The
         possible prejudice, in other words, must stem from the fact
         that the new allegations are offered late rather than in the
         original pleading, and not from the fact that the opponent
         may lose his case on the merits if the pleading is allowed.

Rettger, 991 A.2d at 928-29 (internal citations, brackets, and quotation

marks omitted; emphasis in original); see also Horowitz, 580 A.2d at 399

(“[T]he lateness of a proposed amendment is only to be considered insofar as

it presents a question of prejudice to the opposing party.          It has been

consistently held that unreasonable delay, by itself, is an insufficient ground

upon which to base a denial of an amendment motion.”) (internal quotation

marks and citations omitted).

      Here, in permitting Ms. Salmon to amend her complaint to include a bad

faith claim, the trial court opined:
      [PCIC] cannot credibly argue either surprise or prejudice. The
      issue of bad faith was in the case from its inception. Count II of
      [Ms.] Salmon’s [c]omplaint included the factual predicate for the
      bad faith claims, as well as requests for punitive damages and




                                       - 21 -
J-A26007-20


       counsel/attorney’s fees.[11] [In its motion for judgment on the
       pleadings, PCIC] argued that Pennsylvania’s bad faith statute did
       not apply to this New Jersey insured, and that New Jersey law
       applied. Judge Fletman accepted that argument and dismissed
       the bad faith count, but she did so “WITHOUT PREJUDICE.”
       (Emphasis in the original).

       In amending to raise her bad faith claims under New Jersey [l]aw,
       [Ms.] Salmon merely did what [PCIC] argued in its [m]otion for
       [j]udgment on the [p]leadings, and which Judge Fletman clearly
       contemplated in dismissing the bad faith count, without prejudice:
       she brought the claims under New Jersey [l]aw. Indeed, more
       than 21 months before trial, [PCIC] itself averred[,] “[Ms.
       Salmon’s] claims of coverage and bad faith are governed by New
       Jersey [l]aw.”

       Additionally, the amendment was based on facts in the case from
       [its] inception, many of which applied as much to a bad faith claim
       as they did to the breach of contract claim. The amendment
       comported with the evidence at trial, and [PCIC’s] own failure to
       anticipate and present a defense, or ask for leave to do so, was
       not a reason to deny the amendment. Under all the circumstances
       of this case, [Ms. Salmon] was properly granted leave to amend
       to restore the bad faith claim.

TCO at 8-9 (internal citations omitted; emphasis in original).


____________________________________________


11Specifically, in Count II of Ms. Salmon’s complaint, she alleged that PCIC
engaged in bad faith conduct under 42 Pa.C.S. § 8371. Section 8371
provides:
       In an action arising under an insurance policy, if the court finds
       that the insurer has acted in bad faith toward the insured, the
       court may take all of the following actions:

          (1) Award interest on the amount of the claim from the date
          the claim was made by the insured in an amount equal to
          the prime rate of interest plus 3%.

          (2) Award punitive damages against the insurer.

          (3) Assess court costs and attorney fees against the insurer.



                                          - 22 -
J-A26007-20



        PCIC attacks this ruling, stating that Ms. Salmon “did nothing between

the May 2018 dismissal of her statutory bad faith claim and the September

26, 2019 trial date to address her desire to re-plead a bad faith claim, and

[she] waited until after the defense rested its case to orally move for

amendment.” PCIC’s Brief at 34. It argues:
        As contrasted to contractual insurance disputes, which are
        resolved based upon the terms of the insurance contract and an
        adjudication as to whether certain claims do or do not fall within
        the relevant coverages, an insurance bad faith claim is, inherently,
        predicated on the subjective intent and state of mind of the
        insurance carrier. … New Jersey law requires that a bad faith
        claimant prove the insurer did not have a “fairly debatable” reason
        for its position. See Pickett [v. Lloyd’s, 621 A.2d 445, 453-54
        (N.J. 1993)].[12]

____________________________________________


12   Indeed, the New Jersey Supreme Court has stated:
        A finding of bad faith against an insurer in denying an insurance
        claim cannot be established through simple negligence.
        Moreover, mere failure to settle a debatable claim does not
        constitute bad faith. Rather, to establish a first-party bad faith
        claim for denial of benefits in New Jersey, a plaintiff must show
        that no debatable reasons existed for denial of the benefits.

        Under the salutary “fairly debatable” standard enunciated in
        Pickett, a claimant who could not have established as a matter
        of law a right to summary judgment on the substantive claim
        would not be entitled to assert a claim for an insurer’s bad faith
        refusal to pay the claim.

Badiali v. New Jersey Mfrs. Ins. Group, 107 A.3d 1281, 1288 (N.J. 2015)
(internal citations and some internal quotation marks omitted). See also
Pickett, 621 A.2d at 453 (“To show a claim for bad faith, a plaintiff must show
the absence of a reasonable basis for denying benefits of the policy and the
defendant’s knowledge or reckless disregard of the lack of a reasonable basis
for denying the claim. It is apparent, then, that the tort of bad faith is an
intentional one. … [I]mplicit in that test is our conclusion that the knowledge



                                          - 23 -
J-A26007-20


       From May 2, 2018 onward, discovery and trial proceeded on the
       issue of a contractual insurance coverage dispute. PCIC cross-
       examined witnesses and challenged [Ms. Salmon’s] evidence
       based on [that] longstanding reality. PCIC likewise rested its case
       and relied on the evidence elicited during [Ms. Salmon’s] case in
       chief, given that [she] bore the burden of proof on the issue of
       entitlement to coverage.       It was then ambushed with an
       amendment to include a bad faith claim after it rested its case,
       and, therein, was denied the opportunity to present witnesses and
       evidence on this qualitatively different cause of action.

       The trial court ruled that PCIC cannot claim this deprivation of its
       ability to respond to the claim was prejudicial because it did not
       ask to reopen the record for additional evidence. Yet, the
       transcript reflects that the amendment was permitted over PCIC’s
       strenuous objections, and the trial court then proceeded directly
       to closing arguments and rendering of a verdict.

PCIC’s Brief at 38-39 (some internal citations omitted). In sum, PCIC claims

that “the extra-contractual awards of punitive damages and attorney’s fees,

which are predicated on the finding of bad faith, were the product of [a]

prejudicial and improper amendment which, at a minimum, commands a new

trial.” Id. at 40.

       Ms. Salmon counters that PCIC “rests its prejudice argument on

allegations that reinstatement of [her] [b]ad [f]aith claim was launched after

[PCIC] rested its case. It was [PCIC] who chose not to put forth a defense in

this action, [and] that is not the fault of [Ms. Salmon].” Ms. Salmon’s Brief at

19 (emphasis in original).        Ms. Salmon argues that PCIC “merely asserts

prejudice arising from undue delay[,]” and says that “Pennsylvania law does
____________________________________________


of the lack of a reasonable basis may be inferred and imputed to an insurance
company where there is a reckless … indifference to facts or to proofs
submitted by the insured.”) (quoting Bibeault v. Hanover Ins. Co., 417 A.2d
313, 319 (R.I. 1980)).


                                          - 24 -
J-A26007-20



not recognize such an allegation as a viable means to establish prejudice by

way of [a] pleading amendment.” Id. at 19-20.

       Our review of the trial transcript reveals that, after PCIC stated that it

would be resting, the following occurred at trial:
       [Ms. Salmon’s attorney:] And, Your Honor, there actually is --
       there is one motion [Ms. Salmon] would have prior to closing, if
       Your Honor would like to hear it now.

             Under Rule 1033, Your Honor, the local rules allows [sic] for
       the amendment of the complaint to be congruent with the
       evidence that has been provided. Previously, Your Honor, [Ms.
       Salmon] had filed a bad faith action against [PCIC]. That was
       dismissed without prejudice to allow for discovery.[13] As
       the evidence has now been presented, Your Honor, there is really
       no dispute that there is a viable bad faith claim that should at least
       be argued as part of [Ms. Salmon’s] claim.

       As it was already stipulated by [PCIC], there are two areas of
       damage the defense has stipulated to be owed and owing under
       the policy, [and] to this date[, PCIC] has provided no payment
       despite that knowledge and despite that fact. That in and of
       itself[,] on its face[,] is bad faith and unreasonable. The standard
       for bad faith, Your Honor, is showing that the defendant has acted
       unreasonably, that they know that they’re being unreasonable and
       they do it anyway. [PCIC] has provided zero evidence to
       contest what [Ms. Salmon] has been providing …
       throughout this entire litigation as the owed amounts and
       has, in fact, already stipulated to the fact that some
       amounts are owing and [it] hasn’t paid that. Again, that is
       clear evidence of bad faith[,] which would allow for an amendment
       under Rule 1033[,] based on the evidence presented at trial.



____________________________________________


13This assertion is not supported by the record. As mentioned supra, Ms.
Salmon’s bad faith claim was dismissed because the trial court apparently
agreed with PCIC that Pennsylvania’s bad faith statute does not apply to Ms.
Salmon’s claims as she is not, and never has been, a Pennsylvania resident,
and the at-issue property is located in New Jersey.

                                          - 25 -
J-A26007-20


     THE COURT: All right. Before I hear a response, let me see Rule
     1033.

     [Ms. Salmon’s attorney:] Your Honor, if it would help, I also have
     a copy of the order dismissing the bad faith [claim] without
     prejudice.

     THE COURT: I’ll take that as well.       Okay.   I’ll hear from the
     defense.

     [PCIC’s attorney:] Your Honor, the re-initiation of a bad faith claim
     at the close of evidence is not -- it wouldn’t be proper because
     it precludes me from even arguing whether or not our
     conduct was reasonable or not. Our conduct was reasonable
     at the time, and to bring a --

     THE COURT: You can still argue it.

     [PCIC’s attorney:] Well, that’s not true. I can put on evidence as
     to the -- what we stipulated to, our stipulation should not be
     held against us because we stipulated to it when it was
     produced to us in discovery. I mean, it was produced to us
     in discovery. None of this stuff was ever given to us, Judge,
     and had we known that we were going to be arguing a bad
     faith case, I would have put a case on to defend against
     bad faith because our file closed out in April of 2017. We
     never got another document from them. Ever. We never
     got a single thing and our people would have testified to
     that. This is an ambush.

     [Ms. Salmon’s attorney:] Your Honor, the rule specifically allows
     for amendment based on evidence that was presented. The only
     reason we’re making that amendment is because [PCIC]
     has chose[n] to present no evidence regarding the
     reasonableness of any conduct on [its] part, and, in fact,
     on its face[,] [it] is unreasonable knowing that there are
     damages that are owed that [it has] chosen not to pay.

     [PCIC’s attorney:] Because the reasonableness wasn’t at
     issue. At issue was whether or not the damages were -- fit
     within the policy. There is no evidence that -- for us to be able
     to have to retry the case as to reasonableness we’d have to -- I
     move for reopening the case.

     THE COURT: I don’t think that requires re-trial. In fact, I am
     surprised to even hear that bad faith wasn’t on the table. Given


                                    - 26 -
J-A26007-20


     the evidence[,] I think that there is ample notice. I think the only
     thing --

     [PCIC’s attorney:] Your Honor, actually, if I may, this is a New
     Jersey policy. All right. The reason that the bad faith claim
     was dismissed without prejudice and my argument was
     [sic] because they pled the Pennsylvania bad faith statute.
     You cannot, under the case law, you cannot argue, you cannot
     apply a bad faith claim to a New Jersey policy under the bad faith
     statute of Pennsylvania. That’s what I wanted -- that’s actually -
     - that’s case law.

     [Ms. Salmon’s attorney:] Your Honor, regardless of which statute
     would be applied does not prevent us under Rule 1033 to amend
     the pleadings to comply. So based on the evidence that we’ve
     seen today, specifically under 1033, it says it can be
     amended based on evidence provided. Judge, I can argue
     New Jersey bad faith as much as I could PA. I am perfectly
     fine doing either. They both have the same standard in the
     sense that all I have to prove, Your Honor, is the defendant
     acknowledged their unreasonableness and continued their
     conduct anyway.

     [PCIC’s attorney:] That’s not true. I mean, the bad faith statute
     of New Jersey and Pennsylvania are two different things.
     That’s why Pennsylvania does not allow New Jersey statutes to --
     or New Jersey policies to be subject to the bad faith.

     [Ms. Salmon’s attorney:] Beyond that, Your Honor, there is a clear
     breach of good faith and fair dealing[,] which applies to every
     contract in every state regardless. That finding alone doesn’t
     require any statutory argument. It simply requires a
     showing that the conduct of the defendant under the duty
     of good faith and fair dealing would be applicable.

     [PCIC’s attorney:] The count that fraud was pursuant
     specifically to the statu[t]e. Count two was specifically to
     the Pennsylvania statute. The preliminary objections that
     were granted was the statute does not apply to a New
     Jersey policy. It’s undisputed this is a New Jersey policy.

     [Ms. Salmon’s attorney:] Your Honor, what we’re seeking to
     amend is the breach of the duty of good faith and fair dealing.
     We’re not bringing up the statute at all.



                                    - 27 -
J-A26007-20


       [PCIC’s attorney:] That brings up an entirely different legal
       standard.

       THE COURT: I’m permitting the amendment. All right. So with
       that, I will hear closing arguments.

N.T. at 202-07 (emphasis added).

       Based on the foregoing, we determine that the trial court abused its

discretion in permitting Ms. Salmon to amend her complaint, given the late

amendment’s prejudice to PCIC. Prior to trial, Ms. Salmon never amended

her complaint to bring a bad faith claim under New Jersey law following the

dismissal of her Pennsylvania bad faith claim. As a result, PCIC stipulated to

certain damages and chose its trial strategy believing that the only claim it

was defending against was for breach of contract. Accord Rettger, 991 A.2d

at 929 (concluding that certain parties would suffer prejudice because of a

late amendment of a pleading at trial, as allowing the amendment would

undermine their trial strategies).14 When PCIC then defended against only

____________________________________________


14 To illustrate PCIC’s defense strategy at trial, in PCIC’s opening argument, it
stated that “[t]he dispute here really does amount to what is covered, what
was caused by the March 2017 loss, and what was caused by [Ms. Salmon’s]
failure to correct something that was not covered by the policy, which is,
mainly, the pipe replacement.” N.T. at 10. In addition, PCIC alleged that “the
other issue here is that … you’re going to hear Mr. Brown testify that he has
no invoices for these repairs[,]” and that “the crux of what we’re at here is
there is zero proof that this work was done for the prices that were paid.” Id.
at 10-11, 11. See also id. at 11 (“[Mr. Brown is] claiming $10,000 worth of
electrical work that, I don’t know who his licensed electrician is, but he’s
Venmoing money to people with no actual record of the work performed.
There’s just six line items that say you owe us $98,000.”); id. at 12 (“[I]t
looks like they just totally renovated the place because the pipe leaked. That’s
just not the way insurance works. You fix the pipe. You repair the drywall.
You fix the flooring, and you move on. In this case, they’re asking for new
electricity. They put in a new bathroom.”).

                                          - 28 -
J-A26007-20



Ms. Salmon’s breach-of-contract claim at trial, Ms. Salmon unfairly used that

against it, stating that “[t]he only reason we’re making that amendment is

because [PCIC] has chose[n] to present no evidence regarding the

reasonableness of any conduct on [its] part, and, in fact, on its face[,] [it] is

unreasonable knowing that there are damages that are owed that [it has]

chosen not to pay.” N.T. at 204-05. PCIC explained that it did not present

evidence on reasonableness because its conduct was not at issue. Id. at 205.

Further, PCIC made a request to re-open the case, which the trial denied. Id.

        Given that PCIC based its trial strategy on defending against a breach-

of-contract claim only, the trial court abused its discretion in allowing Ms.

Salmon to amend her complaint to add a bad faith claim under New Jersey

law after PCIC had rested its case. Accordingly, we reverse the trial court’s

decision to permit that amendment. Consequently, we also reverse the trial

court’s award of punitive damages and attorney’s fees to Ms. Salmon, which

were based upon a finding of bad faith.15, 16 Judgment should, therefore, be

entered in favor Ms. Salmon in the reduced amount of $163,726.17.


____________________________________________


15 The trial court’s awards for attorney’s fees and punitive damages were
based upon Ms. Salmon’s bad faith claim. See TCO at 13 (“In permitting
amendment to restore the bad faith claims, the court also restored the
damages which flow from such a claim under New Jersey law. … [T]hose
damages include counsel fees.”); id. at 15 (“[T]he complaint was properly
amended to restore punitive damages on the amended bad faith claim.”); N.T.
at 214-15 (Ms. Salmon’s counsel’s arguing that when an insurance company
acts in bad faith, the court may award attorney’s fees and punitive damages).

16   Given our disposition, we need not address PCIC’s remaining issues.

                                          - 29 -
J-A26007-20



      Judgment affirmed in part and reversed in part. The awards of $54,520

in attorney’s fees and $75,000 in punitive damages are reversed. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/21




                                   - 30 -